Citation Nr: 1015011	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder, primarily claimed as due to asbestos exposure 
sustained in service.


REPRESENTATION

Appellant represented by:	Mr. Sean A. Ravin, Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A travel Board hearing was held in July 2008, in St. 
Petersburg, Florida, before the undersigned Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
that hearing is on file.

The case came before the Board in December 2008, at which 
time the Board determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for a lung disorder, primarily claimed as due to asbestos 
exposure sustained in service, and the denial of the claim 
was continued.  The Veteran appealed the Board's December 
2008 decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the matter was pending before 
the Court, the Veteran's attorney and a representative of 
VA's Office of General Counsel filed a joint motion for 
partial remand.  In an Order issued in September 2009, the 
Court granted the motion, vacating the portion of the Board's 
December 2008 decision determining that new and material 
evidence had not been presented to reopen the service 
connection claim for a lung disorder, and remanded the matter 
to the Board for compliance with the instructions specified 
in the Joint Motion.  

Also addressed in the Board's December 2008 decision were 
claims of whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for 
hiatal hernia, which was denied; and whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a skin condition, primarily claimed 
as dermatitis of the legs, which was reopened and remanded 
for additional evidentiary development.  As was noted in the 
Joint Motion, the claim relating to service connection for 
hiatal hernia was explicitly abandoned by the Veteran and 
hence, was not pursued on appeal.  Also noted in the Joint 
Motion was the fact the service connection claim for a skin 
disorder was remanded to the RO in the December 2008 Board 
decision, and as such, was not encompassed by the Joint 
Motion or the September 2009 Order issued by the Court.  
Breeden v. Principi, 17 Vet. App. 475, 478 (2004) (Court 
lacks jurisdiction over claim remanded by BVA).  That claim 
is currently pending readjudication, which will be undertaken 
after the additional development requested in the December 
2008 Board Remand is completed.  The Board observes that 
additional evidence pertinent the claim for service 
connection claim for a skin condition was received in 2009.  
This evidence must be considered upon readjudication of the 
claim.  

The reopening of the claim for entitlement to service 
connection for a lung disorder, primarily claimed as due to 
asbestos exposure sustained in service will be discussed 
below, will be further addressed in the REMAND portion of the 
decision and REMANDED to the RO.

FINDINGS OF FACT

1.  In a September 2002 rating action, the RO denied service 
connection for a lung disorder, primarily claimed as due to 
asbestos exposure in service.  The Veteran did not appeal 
that decision and the determination became final.

2.  The Veteran filed to reopen the service connection claim 
for a lung disorder in April 2005.

3.  Evidence associated with the claims file subsequent to 
the September 2002 rating decision denying service connection 
for a lung disorder relates to an unestablished fact 
necessary to substantiate the service connection claim and 
raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

Since the final rating action of September 2002, new and 
material evidence has been received with which to reopen the 
claim of entitlement to service connection for a lung 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
presented to reopen the service connection claim for a lung 
disorder, any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  The Board 
reiterates that because the claim has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Consideration of the merits of the Veteran's claim 
is deferred, however, pending additional development 
consistent with the VCAA.

Factual Background

The Veteran's DD 214 reflects that he served on active duty 
with the United States Air Force for a period of just over 
three months with an MOS of basic airman.  

The available service treatment records (STRs) include an 
October 1958 enlistment examination report and a January 1959 
separation examination report which reflect that clinical 
evaluation of the lungs and chest was normal.  The STRs were 
negative for complaints or a diagnosis relating to a lung 
condition and did not document any exposure to asbestos in 
service.

An April 1970 VA examination report reflects that an 
examination of the respiratory system was normal.  A chest X-
ray film report revealed that the lung fields were clear and 
the heart was a normal size; it was pointed out that there 
had been no significant change shown since a previous study 
of November 1968.

Private medical records dated from 1986 to 1993, include a 
December 1986 entry which documented pleural changes along 
the chest walls which were described by a doctor as 
suggestive of calcified plaquing possibly indicative of 
exposure to asbestosis.  Also on file is a medical statement 
of Dr. C. dated in December 1993 which indicated that the 
Veteran had pleural thickening demonstrated on a chest X-ray 
film, with no history of pleurisy or pleural disease and a 
history of asbestos exposure.  Dr. C. opined that the Veteran 
probably had asbestos associated pleuropulmonary pathology.

In January 2002, the Veteran filed a service connection claim 
for a lung condition related to in-service asbestos exposure.  
In a May 2002 statement from the Veteran, he indicated that 
he sustained asbestos exposure at Lackland Air Force Base in 
San Antonio, Texas in 1959.

In a September 2002 rating action, service connection for an 
asbestos related lung condition was denied.  The RO reasoned 
that there was no evidence of asbestos exposure during the 
Veteran's three and a half month period of service.  The 
Veteran was advised of this determination in notice provided 
to him by VA dated in October 2002 and he did not appeal the 
decision.

In April 2005, the Veteran filed to reopen service connection 
claim for an asbestos related lung condition.  In support of 
the claim the Veteran provided duplicate STRs and post-
service medical evidence for the record.  Also added to the 
file were VA medical records dated in 2005 which indicated 
that the Veteran's medical problems included coronary artery 
disease and noted a history of asbestos exposure.

In a rating decision issued in July 2005, the RO determined 
that new and material evidence had not been presented with 
which to reopen the service connection claim for a lung 
disorder, explaining that evidence presented since the final 
September 2002 rating decision was not new and material, as 
it did not relate to an unestablished fact necessary to 
substantiate the claim and did not raise a reasonable 
possibility of substantiating the claim.  

The Veteran presented testimony at a hearing held at the RO 
in April 2006.  He testified that he was exposed to asbestos 
during service while performing KP duty or possibly while 
replacing tiles on the floor of the barracks.  He reported 
that medical evidence of asbestos exposure was first noted in 
1970 at the Miami Hospital.

In 2006, additional STRs from Lackland Air Force Base were 
received.  However, these records did not include any 
reference to or documentation of asbestos exposure or a lung 
disorder. 

The Veteran and his spouse presented testimony at a travel 
Board hearing held in July 2008.  He stated that the barracks 
and kitchen at Lackland Air Force Base where he was stationed 
in 1959 had asbestos in the piping, as did aircraft that the 
Veteran worked on, which he believes later led to chronic 
respiratory conditions. The Veteran indicated that post-
service, he worked as a lifeguard and a truck driver and did 
not sustain any asbestos exposure while working those jobs.  
The testimony indicates that the Veteran was first seen for 
respiratory symptomatology between 1970 and 1977; although it 
appears that the Veteran later clarified this information, 
indicating that he had treated himself with over-the-counter 
medication and may have been treated at a private facility, 
but did not believe any records were available.

Legal Analysis

The Veteran seeks service connection for a lung disorder, 
claimed as related to in-service asbestos exposure.  Service 
connection will be granted if it is shown that a Veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease contracted in the line of duty in the 
active military, naval or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury incurred in service alone 
is not enough.  There must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 
1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate 
the claim. Such evidence must also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  The Court has elaborated that material 
evidence is: (1) evidence on an element where the claimant 
initially failed to submit any competent evidence; (2) 
evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the last final decision denying service 
connection for a lung disorder consists of the September 2002 
rating decision.  At that time, the file contained post-
service private medical records which indicated that the 
Veteran had pulmonary symptomatology possibly attributable to 
asbestos exposure; however, the primary reasoning for the 
denial of the claim in September 2002 was based on a finding 
of lack of evidence of in-service exposure to asbestos.  

As was pointed out in the Joint Motion for Partial Remand, 
since the September 2002 rating decision, the Veteran has 
provided hearing testimony on two occasions (2006 and 2008), 
providing additional detailed information regarding the 
source, nature and extent of his reported in-service asbestos 
exposure at those times.  Collectively, during the course of 
this testimony, the Veteran has indicated that he sustained 
asbestos exposure in 1959 while serving at Lackland Air Force 
Base, indicating that asbestos was present in the piping of 
the barracks and kitchen where he was assigned, and in the 
aircraft that the Veteran worked on.  The United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
As also specifically pointed out in the Joint Motion for 
Partial Remand, the Veteran is competent to testify as to the 
facts of his asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  

Presuming that evidence presented by the Veteran during the 
course of hearings conducted in 2006 and 2008 is credible for 
the limited purpose of ascertaining its materiality, 
testimony provided pertaining to the source and nature of in-
service asbestos exposure would therefore relate to an 
unestablished fact necessary to substantiate the service 
connection claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), (finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").  
As the evidence fulfilling this element has now been added to 
the claims file, the case must be reopened.  See Molloy v. 
Brown, 9 Vet. App. 513 (1996) [where VA has previously denied 
a claim because one element of service connection is missing, 
the case must be reopened when evidence potentially 
fulfilling the missing element is submitted].

In summary, presumed credible, the additional evidence 
received since the September 2002 rating decision relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the Veteran's 
previously denied service connection claim for a lung 
disorder and the appeal is granted to this limited extent.  
However, as will be explained below in the Remand, the Board 
is of the opinion that further development is necessary 
before the merits of this claim can be addressed.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lung disorder 
primarily claimed as due to asbestos exposure in service is 
reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the service connection claim for a lung 
disorder does not end the Board's inquiry.  Rather, it places 
upon VA the duty to assist the appellant in the development 
of the merits of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1353, (Fed. Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994). 38 U.S.C.A. § 5107(a).

The Veteran contends that his currently claimed lung disorder 
is attributable to exposure to asbestos in-service.  The 
evidence which is of record includes the Veteran's testimony 
regarding the extent, nature and source of his reported in-
service asbestos exposure, as well as STRs which are negative 
for any lung disease.  Also of record are post-service 
medical records dated from 1986 forward, which reveal 
indications of lung/pulmonary symptomatology, possibly 
related to asbestos exposure.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency 
period varies from ten to forty-five or more years between 
first exposure and development of disease.  Id. at 
IV.ii.2.C.9.d.  Such development has not been undertaken in 
this case, and will be requested by virtue of this Remand.  

The Board notes that neither [the VBA Manual] nor the 
Circular creates a presumption of exposure to asbestos.  
Rather, they are guidelines which serve to inform and educate 
adjudicators as to the high exposure to asbestos and the 
prevalence of disease found in insulation and shipyard 
workers and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease 
is related to the putative exposure.  Dyment v. West, 13 Vet. 
App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 
(1999); VAOGCPREC 4-2000.

In addition, the Veteran has not been afforded a VA 
examination to assess the nature and etiology of his 
currently claimed lung disability.  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Consequently, a VA examination to obtain a medical 
opinion is indicated.

In addition, the Board notes that in hearing testimony 
provided in 2006 and 2008, the Veteran mentioned having 
received private treatment for lung problems/asbestos 
exposure sometime between 1970 and 1980.  As such, additional 
information regarding this reported treatment will be 
requested and any identified treatment records shall be 
sought. 

Accordingly, the case is REMANDED for the following action:

1.  In hearing testimony provided in 2006 
and 2008, the Veteran mentioned having 
received treatment for lung 
problems/asbestos exposure between 1970 
and 1980, specifically noting that he had 
received treatment at the Miami Hospital.  
In this regard, additional information as 
to the dates and sources of any such 
treatment should be obtained from the 
Veteran.  Any identified VA treatment 
records should be requested and 
associated with the claims folder.  The 
RO should also attempt to obtain any 
other evidence, include private treatment 
records, identified as relevant by the 
Veteran, provided that he completes the 
required authorization forms.

2.  The RO should take appropriate action 
to develop evidence of the Veteran's 
asbestos exposure before, during, and 
after service.  This development should 
conform with the VBA Manual guidelines 
and Dyment v. West, 13 Vet. App. 141 
(1999) and should specifically include 
seeking information as to whether the 
Veteran's job duties, assignments or 
living situation involved being in the 
vicinity of or working with or near 
asbestos.  Such development should 
include a determination regarding the 
extent to which such factors may have 
resulted in his exposure to asbestos.

3.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the 
nature/diagnosis and etiology of any 
currently manifested lung disorder.  In 
conjunction with the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should obtain 
a detailed history of service and post-
service asbestos exposure from the 
Veteran.    

Based on a review of the claims file and 
generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent or more) that any diagnosed lung 
disorder is at least as likely as not 
related to any established in-service or 
post service exposure to asbestos or is 
otherwise related to the Veteran's 
military service.  (As a matter of 
reference, the examiner is notified that 
the Veteran's period of service extended 
from October 1958 to February 1959).   
The examiner must explain the rationale 
for all opinions given.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
failure to cooperate with the VA in 
developing the claim, without good cause 
shown could result in the denial of on 
his claim.

5.  The RO should then re-adjudicate the 
claim of entitlement to service 
connection for a lung disorder primarily 
claimed as due to asbestos exposure in 
service.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


